DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Rejections 

Previous claim 45, whose limitation “wherein the carbon nano-material is a carbon nano-fiber, a carbon nano-tube, or both” has now been incorporated into currently amended claims 21 and 66, was indicated as having allowable subject matter. On further review and consideration, the grounds of rejection under 35 USC 103 recited herein are considered to be applicable and appropriate. Any inconvenience caused to the applicants is sincerely regretted. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21, 27, 28, 39, 42-44, 47-49, 52, 54, 56, 58, 63, 66-68, 76, and 77 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan et al, “Synthesis of Nanostructured Carbon Material by Electroreduction in Fused Alkali Carbonates,” Chemistry Letters, 2001 (hereinafter called Kaplan), in view of Hsu et al, “Electrolytic Formation of Carbon Nanostructures,” Chemical Physics Letters, 262 (1996), pages 161-166 (hereinafter called Hsu), Elgammal et al, US patent application publication no. 2014/0202874 (hereinafter called Elgammal), and Licht, “Efficient Solar-Driven Synthesis, Carbon Capture, and Desalinization, STEP: Solar Thermal Electrochemical Production of Fuels, Metals, Bleach,” Adv. Mater. 2011, 23, 5592-5612 (hereinafter called Licht).

Regarding claims 21, 27, 28, 39, and 54, Kaplan discloses a method of producing nano-structured carbon (reads on carbon nano-materials) (see Title and Abstract), the method comprising: inserting an anode and a cathode into an electrolyte comprising a molten rd paragraph in 2nd column on page 714). Kaplan teaches using a nickel cathode (reads on a transition metal nucleating agent) in the molten carbonate and generating an electrolysis reaction between the anode and the cathode to produce oxygen and carbon products (see 1st paragraph in column 2 on page 714). Kaplan further discloses that carbon nanofibers or carbon nanotubes are formed in Kaplan’s process (see 2nd and 3rd paragraphs in column 2 on page 715), and further suggests controlling electrolysis conditions for promoting deposition of nanostructured carbon (see 3rd paragraph in column 2 on page 715). 

Kaplan teaches formation of carbon nanofibers having diameter of about 10 nm at low purity levels, and Kaplan also teaches formation of “tubes” having diameter of about 10 nm (see 2nd paragraph in column 2 on page 715). It is unclear if the “tubes” refer to carbon nanotubes.

Hsu teaches electrolytic formation of carbon nanaotubes using molten LiCl and LiBr as electrolyte, a graphite crucible as an anode, and a carbon rod as a cathode (see Fig. 1 and page 162, the paragraph spanning columns 1 and 2). Hsu further teaches that its process gives yields of carbon nanotubes in the range of 20-30 % (see page 163, 2nd column, last paragraph). Hsu further teaches that temperature, electrolyte composition, and current are among the important parameters which strongly influence the nature of products formed (see page 164, 1st column, 2nd paragraph). 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Kaplan by performing routine experimentation on parameters suggested by Hsu to determine the operating conditions which would lead to formation of carbon nanotubes in high yield. The person with ordinary skill in the art would have been motivated to make this modification, because Kaplan teaches that its electrolytic process using molten electrolytes is suitable for formation of carbon nanofibers and possibly carbon nanotubes, and Hsu teaches that its electrolytic process using molten electrolytes is suitable for formation of carbon nanotubes.

Kaplan in view of Hsu does not disclose injecting carbon dioxide into the electrolyte, wherein the carbon dioxide is supplied from a fossil fuel combustion chamber, and utilizing sunlight to heat a combined heating and electrolysis chamber.

Elgammal teaches injecting carbon dioxide into the electrolyte so that the carbon dioxide reacts with metal oxide or with oxide anion in the electrolyte to form carbonate anions in the electrolyte, and these carbonate anions, and any carbonate anions are reduced at the cathode to form carbon (see Fig. 1 and paragraph 0041), thus allowing use of an exhaust gas generated at a power plant or other location where fossil fuels are combusted (see paragraph 0054).

Licht teaches that at least a part of the carbon dioxide is supplied from a fossil fuel combustion chamber (see page 5609, 3rd paragraph), and that sunlight (a source of renewable energy) is utilized to heat a combined heating and electrolysis chamber containing carbonate material (see scheme 2 on page 5594 and the paragraph spanning st and 2nd columns on page 5594). Licht further teaches the step of combusting a fossil fuel in the fossil fuel combustion chamber, such that carbon dioxide is generated and supplied to the combined heating and electrolysis chamber (see page 5609, 1st column, 3rd paragraph; and the description of Fig. 2 below the Fig.).  Licht further teaches that an advantage of such an arrangement is to reduce anthropogenic carbon dioxide emissions (see page 5609, 3rd paragraph), and that the full spectrum of sunlight can be used, capturing more solar energy (see the 2nd paragraph in column 1 of page 5594).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Kaplan in view of Hsu by injecting carbon dioxide supplied from an exhaust conduit of a fossil fuel combustion chamber into the electrolyte as taught by Elgammal, and utilizing sunlight to heat a combined heating and electrolysis chamber as taught by Licht. The person with ordinary skill in the art would have been motivated to make this modification, because Elgammal teaches that the modification allows using waste carbon dioxide (see paragraph 0054), and Licht teaches that utilizing sunlight to heat a combined heating and electrolysis chamber allows the full spectrum of sunlight to be used, capturing more solar energy (see the 2nd paragraph in column 1 of page 5594).

Regarding claim 42, Kaplan further discloses that the cathode comprises nickel (see 1st paragraph in column 2 on page 714).

Regarding claim 43, Kaplan further discloses that the anode comprises carbon (see 1st paragraph in column 2 on page 714).

st paragraph in column 2 on page 714).

Regarding claim 47, Kaplan further discloses that when a current is applied between the anode and the cathode, the carbonate material is electrolyzed into oxygen and carbon nano-materials (see the reaction below 3rd paragraph in 2nd column on page 714). However, the above-modified method does not explicitly teach supplying carbon dioxide to the combined heating and electrolysis chamber via the exhaust conduit.

Elgammal teaches supplying carbon dioxide to the combined heating and electrolysis chamber via an exhaust conduit (see paragraph 0054).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified method with a reasonable expectation of success and with predictable results by supplying carbon dioxide to the combined heating and electrolysis chamber via a flue gas exhaust conduit as taught by Elgammal. The person with ordinary skill in the art would have been motivated to make this modification, because one of ordinary skill in the art would have recognized that the advantage of the modification would be that recovery of the thermal energy contained in the flue exhaust gas.

Regarding claim 48, Elgammal further discloses that the oxygen is produced at the anode (see paragraph 0049) and Kaplan discloses that the carbon nano-materials are produced at the cathode (see the reaction below 3rd paragraph in column 2 on page 714).



It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified method with a reasonable expectation of success and with predictable results by adding the step of providing carbon dioxide in the form of flue gas that has 60 % by volume carbon dioxide as taught by Elgammal. The person with ordinary skill in the art would have been motivated to make this modification, because one of ordinary skill in the art would have recognized that the advantage of the modification would be recovery of carbon dioxide contained in the flue exhaust gas.

Regarding claim 52, Kaplan further discloses collecting the carbon nano-materials from the electrolysis chamber after step (d) (see 1st paragraph in 2nd column on page 714). 

Licht discloses use of combined heating and electrolysis chamber (see page 5609, 1st column, 3rd paragraph; and the description of Fig. 2 below the Fig.).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to combine the teachings Kaplan and Licht with a reasonable expectation of success and with predictable results by collecting the carbon nano-materials from the combined heating and electrolysis chamber.

Regarding claims 56 and 58, Kaplan teaches use of a nickel cathode (reads on a nickel nucleation agent) (see 1st paragraph in column 2 on page 714).

Regarding claim 63, Elgammal discloses that carbon dioxide chemically reacts to form carbonate (see paragraph 0076), followed by electrochemical reduction of the carbonate to oxide at the cathode (see paragraph 0044).  

Regarding claim 66 and 68, Kaplan discloses a method of producing nano-structured carbon (reads on carbon nano-materials) (see Title and Abstract), the method comprising: having electrolysis chamber containing an anode, a nickel cathode (reads on a transition metal nucleating agent) and an electrolyte consisting of a molten eutectic mixture of 43.5 mol% of Li2C03, 31.5 mol% of Na2C03 and 25 mol% of K2C03 (see the paragraph spanning columns 1 and 2 of page 714); and generating an electrolysis reaction between the anode and the cathode to produce oxygen and carbon products (see 3rd paragraph in 2nd column on page 714). Kaplan further discloses that carbon nanofibers or carbon nanotubes are formed in Kaplan’s process (see 2nd and 3rd paragraphs in column 2 on page 715), and further suggests controlling electrolysis conditions for promoting deposition of nanostructured carbon (see 3rd paragraph in column 2 on page 715). 

Kaplan teaches formation of carbon nanofibers having diameter of about 10 nm at low purity levels, and Kaplan also teaches formation of “tubes” having diameter of about 10 nm (see 2nd paragraph in column 2 on page 715). It is unclear if the “tubes” refer to carbon nanotubes.

Hsu teaches electrolytic formation of carbon nanaotubes using molten LiCl and LiBr as electrolyte, a graphite crucible as an anode, and a carbon rod as a cathode (see Fig. 1 and page 162, the paragraph spanning columns 1 and 2). Hsu further teaches that its st column, 2nd paragraph). 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Kaplan by performing routine experimentation on parameters suggested by Hsu to determine the operating conditions which would lead to formation of carbon nanotubes in high yield. The person with ordinary skill in the art would have been motivated to make this modification, because Kaplan teaches that its electrolytic process using molten electrolytes is suitable for formation of carbon nanofibers and possibly carbon nanotubes, and Hsu teaches that its electrolytic process using molten electrolytes is suitable for formation of carbon nanotubes.

Kaplan in view of Hsu does not disclose injecting carbon dioxide into the electrolyte, wherein the carbon dioxide is supplied from a fossil fuel combustion chamber, and heating a combined heating and electrolysis chamber.

Elgammal teaches injecting carbon dioxide into the electrolyte so that the carbon dioxide will reduced at the cathode to form carbon (see Fig. 2A and paragraph 0082), thus allowing use of an exhaust gas generated at a power plant or other location where fossil fuels are combusted (see paragraph 0054).

Licht teaches that at least a part of the carbon dioxide is supplied from a fossil fuel combustion chamber (see page 5609, 3rd paragraph), and that sunlight (a source of st and 2nd columns on page 5594). Licht further teaches the step of combusting a fossil fuel in the fossil fuel combustion chamber, such that carbon dioxide is generated and supplied to the combined heating and electrolysis chamber (see page 5609, 1st column, 3rd paragraph; and the description of Fig. 2 below the Fig.).  Licht further teaches that an advantage of such an arrangement is to reduce anthropogenic carbon dioxide emissions (see page 5609, 3rd paragraph), and that the full spectrum of sunlight can be used, capturing more solar energy (see the 2nd paragraph in column 1 of page 5594).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Kaplan in view of Hsu by injecting carbon dioxide supplied from an exhaust conduit of a fossil fuel combustion chamber into the electrolyte as taught by Elgammal, and utilizing sunlight to heat a combined heating and electrolysis chamber as taught by Licht. The person with ordinary skill in the art would have been motivated to make this modification, because Elgammal teaches that the modification allows using waste carbon dioxide (see paragraph 0054), and Licht teaches that utilizing sunlight to heat a combined heating and electrolysis chamber allows the full spectrum of sunlight to be used, capturing more solar energy (see the 2nd paragraph in column 1 of page 5594).

Regarding claim 67, Licht discloses that the electrolysis chamber comprises a heat source for example, solar cells, to heat the electrolysis cell (see the paragraph spanning the 1st and 2nd columns of page 5594). The heat from the heat source would contribute towards melting the carbonate material. Licht further teaches that kinetics improve and st column, 2nd paragraph).  

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified method by having the electrolysis chamber comprises a heat source, for example, solar cells, to heat the electrolysis cell as taught by Licht. The person with ordinary skill in the art would have been motivated to make this modification, because Licht teaches that kinetics improve and endothermic thermodynamic potentials decrease with increasing temperature (see page 5594, 1st column, 2nd paragraph).  

Regarding claims 76 and 77, Kaplan teaches that the electrolysis reaction is conducted at a temperature of about 450 C which is close to the claimed range of between about 600 and 950 C. 

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Kaplan et al, “Synthesis of Nanostructured Carbon Material by Electroreduction in Fused Alkali Carbonates,” Chemistry Letters, 2001 (hereinafter called Kaplan), in view of Hsu et al, “Electrolytic Formation of Carbon Nanostructures,” Chemical Physics Letters, 262 (1996), pages 161-166 (hereinafter called Hsu), Elgammal et al, US patent application publication no. 2014/0202874 (hereinafter called Elgammal), and Licht, “Efficient Solar-Driven Synthesis, Carbon Capture, and Desalinization, STEP: Solar Thermal Electrochemical Production of Fuels, Metals, Bleach,” Adv. Mater. 2011, 23, 5592-5612 (hereinafter called Licht), as shown for claim 21 above, and further in view of Miyauchi et al, US patent no. 5,232,793.



Miyauchi teaches that coal is a commonly used fossil fuel in fossil fuel combustion chambers (see column 1, lines 8-13). 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application for the claimed invention to modify the method taught by Kaplan in view of Hsu, Elgammal and Licht by having the fossil fuel combustion chamber be a coal combustion chamber as taught by Miyauchi. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07).

Claims 41, 50, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan et al, “Synthesis of Nanostructured Carbon Material by Electroreduction in Fused Alkali Carbonates,” Chemistry Letters, 2001 (hereinafter called Kaplan), in view of Hsu et al, “Electrolytic Formation of Carbon Nanostructures,” Chemical Physics Letters, 262 (1996), pages 161-166 (hereinafter called Hsu), Elgammal et al, US patent application publication no. 2014/0202874 (hereinafter called Elgammal), and Licht, “Efficient Solar-Driven Synthesis, Carbon Capture, and Desalinization, STEP: Solar Thermal Electrochemical Production of Fuels, Metals, Bleach,” Adv. Mater. 2011, 23, 5592-5612 (hereinafter called Licht), as shown for claim 21 above, and further in view of Kobayashi et al, US patent no. 6,253,578.



Kobayashi teaches use of oxy-fuel burners in which the oxidant is provided in the form of enriched air having an oxygen concentration which exceeds that of air, with higher oxygen concentrations being preferred (see column 3, lines 15-20). 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application for the claimed invention to modify the method taught by Kaplan in view of Hsu, Elgammal, and Licht by mixing oxygen with atmospheric air in the inlet before being circulated to the fossil fuel combustion chamber as taught by Kobayashi. The person with ordinary skill in the art would have been motivated to make this modification, because Kobayashi teaches that higher oxygen concentrations in the oxidant are preferred (see column 3, lines 15-20).

Claims 64 and 74 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan et al, “Synthesis of Nanostructured Carbon Material by Electroreduction in Fused Alkali Carbonates,” Chemistry Letters, 2001 (hereinafter called Kaplan), in view of Hsu et al, “Electrolytic Formation of Carbon Nanostructures,” Chemical Physics Letters, 262 (1996), pages 161-166 (hereinafter called Hsu), Elgammal et al, US patent application publication no. 2014/0202874 (hereinafter called Elgammal), and Licht, “Efficient Solar-Driven Synthesis, Carbon Capture, and Desalinization, STEP: Solar Thermal Electrochemical Production of Fuels, Metals, Bleach,” Adv. Mater. 2011, 23, 5592-5612 (hereinafter called Licht), as shown for claim 21 above, and further in view of international patent application publication no. WO 2007/046713 (hereinafter called Rosenkilde).

Regarding claim 64, as shown above, Kaplan discloses providing a nickel cathode (see the paragraph spanning columns 1 and 2 of page 714), thus teaching that the transition metal nucleating agent is nickel. However, Kaplan in view of Elgammal and Licht does not explicitly teach that the electrolysis reaction is performed at a current density of between about 5 and about 1000 mA/cm2.

Rosenkilde teaches that the electrolysis reaction is performed at a current density of between 4000 and 6100 A/M2 (same as between 400 and 600 mA/cm2) (see page 4, last paragraph), thus overlapping the claimed range of between about 5 and about 1000 mA/cm2.

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Kaplan in view of Hsu, Elgammal and Licht by determining by routine experimentation suitable values of current density around the range taught by Rosenkilde. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 (I)).

Regarding claim 74, as shown above, Kaplan discloses providing a nickel cathode (see the paragraph spanning columns 1 and 2 of page 714), thus teaching that the transition metal nucleating agent is nickel. However, Kaplan in view of Hsu, Elgammal, and Licht does not 2.

Rosenkilde teaches that the electrolysis reaction is performed at a current density of between 4000 and 6100 A/M2 (same as between 400 and 600 mA/cm2) (see page 4, last paragraph), thus teaching that current density is a result-effective variable.

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Kaplan in view of Hsu, Elgammal and Licht by determining by routine experimentation suitable values of current density around the range taught by Rosenkilde. Generally, modification of a result-effective variable like concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating that such modification is critical, i.e.,  the claimed ranges produce new and unexpected results which are different in kind and not merely in degree from results of prior art. The applicant has the burden of proving such criticality. See MPEP 2144.05 II. (B). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05 (II)(A)).	

Claims 76 and 77 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan et al, “Synthesis of Nanostructured Carbon Material by Electroreduction in Fused Alkali Carbonates,” Chemistry Letters, 2001 (hereinafter called Kaplan), in view of Hsu et al, “Electrolytic Formation of Carbon Nanostructures,” Chemical Physics Letters, 262 (1996), pages 161-166 (hereinafter called Hsu), Elgammal et al, US patent application publication no. 2014/0202874 (hereinafter called Elgammal), and Licht, “Efficient Solar-Driven Synthesis, Carbon Capture, and Desalinization, STEP: Solar Thermal Electrochemical Production of Fuels, Metals, Bleach,” Adv. Mater. 2011, 23, 5592-5612 (hereinafter called Licht), as shown for claims 21 and 66 above, and further in view of Tang et al, “Effects of Applied Voltage

Regarding claims 76 and 77, Kaplan teaches that the electrolysis reaction is conducted at a temperature of about 450 C (see page 714, the paragraph spanning 1st and 2nd columns). However, Kaplan in view of Hsu, Elgammal, and Licht does not disclose that the electrolysis reaction is conducted at a temperature between about 600 C and about 950 C.

Tang teaching a method similar to the method of graphite teaches that the electrolysis reaction is conducted at a temperature between about 450 C and about 650 C. Tang further teaches that the temperature has a remarkable influence on the morphology and on the size of carbon products. For example, Tang teaches that very rich morphologies of carbon, including nanoparticles, nano-sheets and flakes, nano-wires and heart-like nanostructured cage were observed, depending on the electrolysis conditions (see page 571, 1st column), thus teaching that electrolysis temperature is a result-effective variable for formation of carbon nano-materials.

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Kaplan in view of Hsu, Elgammal, and Licht by performing routine experimentation around the range of 450 C to 650 C taught by Tang. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05 (II)(A)). 

Response to Arguments 

Applicant’s arguments with respect to the rejection of claims 21 and 66 under 35 USC 103 have been considered but are moot because many of the arguments do not apply to the combination of references being used in the current rejection. Other pertinent arguments are addressed below. 

Applicant assertions are shown in italics below.  

Regarding the rejection of claims 21 and 66 under 35 USC 103, Applicants assert on page 15, 5th paragraph, of their communication dated 12/07/2021 that a nickel electrode by itself does not have nucleation sites. Applicants' arguments are not persuasive, because the formation of carbon nano-materials including carbon nanofibers in Kaplan (see page 715, 2nd column, 2nd paragraph) shows presence of nucleation sites at the nickel cathode. Further, the applicants st paragraph). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to perform routine experimentation to determine conditions suitable for formation of carbon nanomaterials.

Regarding the rejection of claims 21 and 66 under 35 USC 103, Applicants further argue on page 16, 2nd paragraph, of their communication that the presently claimed process results in a high yield of carbon nanomaterials (typically 80-90%). Applicants' arguments are not persuasive, because none of the claims recites this limitation. Thus it is noted that the feature upon which applicant relies (i.e., high yield of carbon nanomaterials (typically 80-90%).is not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Regarding the rejection of claims 21 and 66 under 35 USC 103, Applicants further argue on page 18, 2nd paragraph, of their communication that the art taught away from using nickel as a nucleation agent, because nickel was considered nearly insoluble in molten lithium carbonate electrolyte. Applicants' arguments are not persuasive, because the attorney has provided no evidence that solubility of nickel in molten lithium carbonate electrolyte is required for using nickel as a nucleation agent.

Regarding the rejection of claims 21 and 66 under 35 USC 103, Applicants further argue on page 18, 3rd paragraph, of their communication that Dimitrov published that he was unable to produce carbon nanotubes by an electrolytic process involving a molten electrolyte. Applicants' arguments are not persuasive, because Dimitrov’s teaching is pertinent only for production of can nanotubes, not for all carbon nanomaterials as claimed in claims 21 and 66.

Regarding the 35 USC 103 rejection over Kaplan, Applicants further assert on page 20, 5th paragraph of their communication that one skilled in the art would not have a reasonable expectation that the current density for halogenide electrolytes as in Rosenkilde would be suitable or appropriate for carbonate electrolytes as in Kaplan. Applicants' arguments are not persuasive, because Rosenkilde teaches that current density is a result-effective variable (see page 4, last paragraph). One of ordinary skill in the art would have recognized that current density would be a result-effective variable even if the electrolyte comprises carbonate instead of chloride ions.

Allowable Subject Matter 

Claims 22 and 73 are allowed.

Reasons for Allowable Subject Matter 

The prior art of record does not teach or render obvious the invention of claims 22 and 73 as a whole, including the limitation that the electrolysis reaction is performed at an initial current density of about 5 mA/cm2, the current density is then increased from about 5 mA/cm2 to about 100 mA/cm2, then maintained at a current density of between about 20 and about 1000 mA/cm2.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUL JAIN whose telephone number is (571) 270-1915. The examiner can normally be reached on M-F 10 AM to 7 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan A. Van can be reached on 571 -272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SALIL JAIN/Examiner, Art Unit 1795